Lazansky, P. J.
(dissenting). The facts may have warranted the jury in finding the defendant’s agents were negligent in assisting a passenger in boarding a moving train in view of the fact that a door of the train should have been closed before the train started, which would have prevented the passenger making the attempt. There was also warrant for a finding by the jury that as a result of the negligence of the defendant a package was thrown between the platform and train, exploded, causing injury to plaintiff, who was on the station platform. In my opinion, the negligence of defendant was not a proximate cause of the injuries to plaintiff. Between the negligence of defendant and the injuries, there intervened the negligence of the passenger carrying the package con-*169taming an explosive. This was an independent, and not a concurring act of negligence. The explosion was not reasonably probable as" a result of defendant’s act of negligence. The negligence of defendant was not a likely or natural cause of the explosion, since the latter was such an unusual occurrence. Defendant’s negligence was a cause of plaintiff’s injury, but too remote.
The judgment should be reversed, with costs to the appellant, and the complaint dismissed, with costs.
Young, J., concurs.
Judgment and order affirmed, with costs.